Citation Nr: 0030570	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) following June and August 1996 decisions of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen a claim of service connection for a psychiatric 
disorder.

The 1996 decisions were not the first time that a claim of 
service connection for a psychiatric disability had been 
considered.  In July 1978, the RO previously denied service 
connection.  This decision became final when no appeal was 
initiated.  38 C.F.R. § 19.118 (1978).  Thereafter, the claim 
was considered by the RO and the Board, with the most recent 
final denial being by the RO in June 1990.  See RO decisions 
dated in May 1985, February 1988, and June 1990; Board 
decision dated in February 1990.  Whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

The Board notes that, in April 1999, the veteran's 
representative requested that the Board reconsider its 1990 
decision.  See 38 C.F.R. § 20.1000 (2000).  Reconsideration 
was denied by the Vice Chairman of the Board in August 1999.  
In August 2000, the Vice Chairman clarified his previous 
decision and informed the veteran of his option of filing a 
motion for revision of the 1990 decision on the grounds of 
clear and unmistakable error.  38 C.F.R. § 20.1400, et. seq. 
(2000).  Implicit in the Vice Chairman's August 2000 letter 
is the conclusion that previous arguments made by the veteran 
and his representative regarding error in the Board's 
decision did not amount to a motion under 38 C.F.R. 
§ 20.1400, but were instead viewed only as argument relative 
to the motion for reconsideration.  Consequently, given that 
no such motion has been received, the decision below is 
limited to the question of whether the claim of service 
connection should be reopened.  


FINDINGS OF FACT

1.  In June 1990, a claim to reopen which had been presented 
following a February 1990 denial of service connection by the 
Board was denied by the RO; no timely appeal was initiated 
following the June 1990 denial.

3.  Evidence received since the June 1990 RO denial is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a psychiatric disorder that 
was aggravated as a result of his military experience.  
However, the Board notes that the veteran's current claim of 
service connection is not his first such claim.  As noted 
above, the Board reviewed a claim of service connection in 
February 1990 and denied service connection for a psychiatric 
disorder on the grounds that, while the veteran was diagnosed 
with psychiatric disability while in military service, the 
evidence showed that it had pre-existed military service and 
was not aggravated thereby.  In June 1990, the RO denied a 
claim to reopen service connection for a psychiatric 
disability and no appeal was initiated within the one-year 
time period allowed.  38 C.F.R. §§ 19.129, 19.192 (1989).  As 
a result, the veteran's current claim of service connection 
may now be considered only if new and material evidence has 
been submitted since the time of the prior final decision.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.156, 
20.1103 (2000); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

The evidence available to the RO in June 1990 included pre-
service medical records from the Bronx Psychiatric Center, 
dated in June 1976.  These records included a diagnosis of an 
acute psychotic episode following the veteran's shaving of 
his head, putting on a bizarre wooden mask, and entering a 
bank seeking employment.  It was also observed that the 
veteran had been agitated, loud, grandiose, religious, and 
delusional.

The record at that time also included service medical 
records.  The service medical records included an August 1976 
entry examination which showed that the veteran had had a 
head injury at age 10 and had been at the Bronx State 
Hospital for observation for an ankle injury.  In October 
1977, a medical evaluation board (MEB) found that the 
veteran, his sister, and the Bronx State Hospital had 
confirmed that the veteran, at age 17, had been hospitalized 
for a nervous breakdown at the Bronx State Hospital (from 
June 11 to June 25, 1976).  The diagnosis had been an 
adjustment reaction.  Pre-service history also included 
living in a group home for boys starting in 1973, the use of 
illegal drugs, and a head injury at age 8 leading to almost a 
year of hospitalization.  Next, it was reported that the 
veteran, approximately four months before entry into military 
service, began feeling confused and disoriented and heard God 
telling him to do things.  While in military service, the 
veteran assaulted several soldiers and engaged in what was 
described as bizarre behavior.  The diagnosis was paranoid 
schizophrenia.  It was opined that it pre-exited military 
service.  The subsequently prepared December 1977 separation 
examination and January 1978 MEB findings contained similar 
findings.

Post-service treatment records consisted of VA and private 
treatment records, dated from April 1978 to April 1990.  
These records showed the veteran's post-service complaints 
and/or treatment for psychiatric disorders variously 
characterized as paranoid schizophrenia (see VA examination 
report dated in April 1978; private treatment records from 
King County Hospital Center dated from April 1987 to May 
1987), atypical bipolar disorder (see VA treatment records 
dated from May 1988 to June 1988), bipolar affective disorder 
(see private treatment records from University Hospital, 
Stony Brook Medical Center, dated from February 1985 to July 
1985 and September 1985 to October 1985), organic mental 
syndrome secondary to electroconvulsive therapy (ECT) (see 
private treatment records from University Hospital, Stony 
Brook Medical Center, dated from September 1985 to October 
1985), mixed personality disorder (see VA treatment records 
dated from May 1988 to June 1988), schizoaffective disorder 
(see private treatment records from Creedmore Psychiatric 
Center, dated from April 1988 to May 1988; the July 1988 
psychiatric examination from the New York State Office of 
Vocational Rehabilitation), and a bipolar disorder (see VA 
treatment records dated in July 1988, August 1989, September 
1989, October 1989, December 1989, January 1990, February 
1990, and April 1990).  Additionally, VA treatment records, 
dated from May 1988 to February 1989 and August 1989 to April 
1990, showed the veteran's periodic complaints and treatment 
for adverse psychiatric symptomatology. 

In September 1988, the veteran testified at a personal 
hearing at the RO.  The veteran testified that, before 
military service, he had been treated at Metropolitan 
Hospital and Bronx State Hospital for a nervous condition.  
However, he had not been on medication upon his entry into 
military service.  Moreover, while in military service, he 
did not have any problems until after he was in Korea.  The 
veteran also testified that the psychiatric disorder he had 
before military service was different than that which he 
developed while in military service because it was treated 
with different medications.  He reported that he had first 
been treated for a psychiatric disorder while in military 
service and that treatment had occurred at Walter Reed Army 
Medical Center.  He reported that this treatment followed an 
incident with a Korean soldier which caused his superiors to 
send him for treatment.  After being examined, it was 
concluded that the veteran needed help, was medicated with 
Thorazine, and flown back to the states for treatment.  He 
separated from military service in 1978.  Initially, the 
veteran reported that, following his separation from military 
service he was treated at Kings County Medical Center 
beginning in approximately 1978, at VA from approximately 
1980 to 1987, at SUNY Stony Brook beginning in 1986, and at 
Creedmoor beginning in 1988.  Thereafter, the veteran 
reported that he had not had any medical treatment between 
1978 and 1986.  In May 1988, he was hospitalized at VA, 
diagnosed with manic depression, and treated with Lithium, 
Clonopin, Cogentin, and Navane.  

Evidence received since the June 1990 denial consists of some 
duplicative service medical records and VA records, some new 
private and VA treatment records, dated from March 1985 to 
July 1997, an April 1998 disability certificate from New York 
State, a June 1998 letter from Kenn Jones, L.C.S.W., a 
January 1997 statement from the veteran's wife, written 
statements from the veteran, and December 1997 personal 
hearing testimony.

The foregoing private and VA treatment records, some of which 
are duplicative of previous evidence of record, show the 
veteran's continued complaints and/or treatment for a 
psychiatric disorder.  See VA treatment records dated 
December 1989 to April 1990, June 1990 to July 1990, October 
1990, December 1990, January 1992, March 1992, October 1993, 
and August 1996; private treatment records from Woodhull 
Medical & Mental Health Center, dated in March 1985, 
September 1985, and June 1987.  The psychiatric disorder was 
variously diagnosed as a schizoaffective disorder (see VA 
treatment records dated in December 1990, July 1992, and 
October 1993) and a bipolar disorder (see VA treatment 
records dated in December 1989, January 1990, February 1990, 
April 1990, July 1990, and August 1996).

The additional medical records are devoid of medical opinions 
as to the origins or etiology of the foregoing psychiatric 
disorders except as follows.  A July 1997 letter from a VA 
staff psychiatrist shows that the veteran believed that his 
current bipolar disorder may have occurred while he was in 
military service.  The New York State disability certificate, 
dated in April 1998 and signed by a Francis Sabell, M.D., 
shows that the veteran had a bipolar disorder and a 
narcissistic personality that began in approximately 1985 or 
earlier.  The June 1998 letter from Kenn Jones, L.C.S.W., 
shows that the veteran had worked for a New York State foster 
care agency from June 1970 to October 1986.  In that 
capacity, Mr. Jones met the veteran for the first time in the 
Spring of 1971.  And, in June 1971, the veteran was 
transferred to a group home where he stayed until Spring 
1976.  In the Spring of 1976, the veteran demonstrated 
erratic behavior, was arrested, and was committed to Bronx 
State Psychiatric Hospital.  After his release from the 
hospital, the veteran briefly stayed with family and then 
entered the military.

In her January 1997 statement, the veteran's wife reported 
that they had been married for ten years and, during that 
time, the veteran had had "wild" mood swings, and had 
sought treatment on numerous occasions for his psychiatric 
disorder.  In addition, she reported that that the veteran 
told her that his psychiatric problems had been aggravated by 
what happened to him in Korea in 1977- i.e., while he was in 
military service.

At the December 1997 personal hearing, the veteran testified 
that, before entering military service, he had had 
difficulties with depression and alcohol because of family 
problems.  He also acknowledged that, before entering 
military service, he had undergone two psychiatric 
hospitalizations because of depression.  However, he was not 
diagnosed with a bipolar disorder during those 
hospitalizations.  Thereafter, his service entry examination 
was normal, he had no problems during basic training, and he 
had not had problems during advanced training.  The veteran 
believed that the bipolar disorder first manifested itself 
while he was in military service.  Alternatively, the veteran 
believed that his psychiatric disorder was aggravated by an 
altercation with a Korean soldier that occurred in November 
1974.  At that time, he was angry with a Korean soldier for 
reporting late to his post, was told by his superior to go 
see a doctor, was diagnosed with bipolar manic depression 
with acute schizophrenic tendencies, and hospitalized at 
Walter Reed Army Medical Center until his discharge in 
January 1978.  

The Board finds that the newly received evidence tends to 
show nothing more than pre- and continued post-service 
treatment for a psychiatric disorder, albeit variously 
diagnosed.  This is what was evident when the Board decided 
this issue in February 1990 and the RO denied a claim to 
reopen in June 1990.  Even the arguments made since the June 
1990 denial mirror those made previously.  The veteran had 
had various diagnoses when his claim was addressed in 1990, 
including a bipolar disorder, and he had set forth the same 
contentions regarding onset or aggravation during military 
service.  Therefore, the Board finds that the newly received 
evidence tends to prove nothing that was not previously 
shown.  That he continues to experience a psychiatric 
disability is not new evidence within the context of 
38 C.F.R. § 3.156, especially because he had been previously 
diagnosed with the same disability prior to the 1990 
decision.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 8 -


